Citation Nr: 0004373	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  95-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

3.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1969 to 
June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Roanoke 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile; and an August 1996 rating 
decision which denied an increased rating for chronic 
lumbosacral strain, and denied entitlement to a total 
disability rating based upon individual unemployability due 
to service-connected disabilities.  

The issues of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, will be addressed in the 
Remand portion of this decision.  


FINDING OF FACT

The veteran's chronic lumbosacral strain is characterized by 
marked limitation of motion and osteoarthritic changes; it is 
not shown that he has been diagnosed with intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The criteria for an increased rating for chronic lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen on 
several occasions for low back pain.  

Private medical records from William Andersen, D.O., of The 
Clinic, dated from December 1992, to May 1994, indicate that 
the veteran was seen on a regular basis for complaints of 
back pain.  It was noted that he had re-injured his back in 
May 1991 while working.  Physical examination in December 
1992 revealed that there were some muscle spasms in the 
sacroiliac area of the back, but straight leg raising did not 
produce any pain.  Neurologic examination was normal.  The 
veteran's back was hot-packed on subsequent visits, and his 
muscles were stretched.  On one occasion, Dr. Andersen noted 
that the veteran's muscles were soft and supple, and he could 
not find muscular lesions that matched the kind of pain the 
veteran described.  The veteran was prescribed pain 
medication, but Dr. Andersen did not want to use narcotics.  
He was also given shots of Nubain and Vistaril.  Subsequent 
visits in January 1993 revealed similar findings.  The 
veteran continued to request additional pain medication; 
however, Dr. Andersen informed him that he did not believe 
that his pain stemmed from a musculoskeletal source.  He 
recommended that he see a psychologist.

Dr. Andersen continued to see the veteran for complaints of 
back pain and requests for additional medication, and, in 
April 1994, he informed him that Western medicine had nothing 
further to offer for his condition.  He recommended that he 
try acupuncture.  Upon examination in May 1994, there were no 
areas of muscle spasms in the veteran's back.  

VA outpatient treatment records, dated in June 1995, indicate 
that the veteran was seen for complaints of chronic low back 
pain.  He reported that he used a wheelchair at home 
secondary to the low back pain.  Physical examination was 
noted to be inconsistent.  He was able to sit at 90 degrees, 
but straight leg raising was positive at 15 degrees.  His 
musculature was well-developed.  He was given refills for his 
prescriptions.  

At a VA examination in August 1995, the veteran related that 
he needed a wheelchair to get around because he was unable to 
use his legs as a result of his back pain.  He also related 
that he was unemployed due to his back pain.  He was unable 
to lay on his back.  Clinical evaluation revealed no postural 
abnormalities and no fixed deformity.  However, he held his 
back stiffly and acted as if he were in severe pain.  
Musculature of the back was normal.  X-rays of the lumbar 
spine were normal.  The diagnosis was history of lumbosacral 
strain with severe pain.  

In a September 1995 letter, Larry G. Mitchell, M.D., of The 
Clinic, related that the veteran had been seen since February 
1991.  Dr. Mitchell related that the veteran had informed him 
that he had re-injured his back in May 1991 while working for 
Cardinal Metals.  A neurosurgeon had examined him in August 
1991, but did not find a neurosurgical lesion.  He 
recommended that the veteran complete a work-hardening 
program.  The veteran completed this program, but still 
complained of severe back pain.  A spinascope examination was 
performed and was found to be essentially normal.  Dr. 
Mitchell concluded that the veteran had not responded to any 
treatment, and recommended counseling.  An August 1995 
progress record, included with the letter, noted that the 
veteran had chronic back pain and possible peripheral 
vascular disease involving the left leg.  

VA outpatient reports indicate that the veteran was seen at 
the Pain Clinic in March and May of 1997.  It was noted that 
he had been diagnosed with chronic pain syndrome.  Physical 
examination of his back revealed areas of diffuse, mostly 
musculoskeletal pain.  He was provided with additional pain 
medication, and was told that he needed to receive his 
medication from Primary Care in the future.  

At a VA examination in July 1998, the veteran related that he 
initially injured his back in service.  At present, he 
complained of increased back pain and reported that he used a 
back brace for support.  He said heavy lifting or bad weather 
made the condition worse.  Clinical evaluation revealed 
tenderness in the spine from C7-T3 and T6-S1.  The muscles of 
the back were normal, and there were no muscle spasms.  Range 
of motion studies demonstrated forward flexion to 40 degrees 
with pain; extension to 15 degrees with pain; right lateral 
flexion to 40 degrees with pain; left lateral flexion to 35 
degrees with pain; right lateral rotation to 25 degrees; and 
left lateral rotation to 35 degrees.  The examiner noted that 
the veteran was not exercised to fatigue because of 
complaints of pain.  Straight leg testing was positive on the 
right at 20 degrees and on the left at 15 degrees.  X-rays 
showed normal lordotic lumbar curve with mild osteoarthritic 
changes, mild anterior and lateral marginal spurring of the 
vertebral body of L5 and osteoarthritis sclerosis in the 
lower lumbar apophyseal joints.  The diagnosis was mild 
degenerative joint disease of the lumbar spine.  

The veteran requested that he be scheduled to testify at a 
personal hearing before a Member of the Board at the RO.  In 
a May 1997 statement, his representative indicated that the 
veteran wished to testify before a hearing officer at the RO 
instead of before a Member of the Board.  He was scheduled 
for a hearing before a hearing officer at the RO in July 
1997.  However, he canceled that hearing as well.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court of Appeals for Veterans Claims has held that, when 
a veteran asserts that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  Furthermore, after reviewing the record, the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 
38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  However, in Johnson v. Brown, 9 Vet.App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
(impairment of the knee) is not predicated upon loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 do not apply in rating 
a claim under that code.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel noted that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98 (Aug. 14, 1998).

The rating decisions in the claims file reflect that the 
veteran's chronic lumbosacral strain is, at present, 
evaluated under the provisions of DC 5295 of the Schedule for 
Rating Disabilities, at 38 C.F.R. § 4.71a.  DC 5295 pertains 
to "lumbosacral strain."  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
disability rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position is assigned a 20 percent 
disability rating.  To warrant a 40 percent rating, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

DC 5292 pertains to "limitation of motion of the lumbar 
spine."  Slight limitation of motion of the lumbar spine is 
assigned a 10 percent disability rating; moderate limitation 
of motion is assigned a 20 percent disability rating; and 
severe limitation of motion warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The Board finds that an increased rating for the veteran's 
chronic lumbosacral strain is not warranted.  First, it is 
noted that DC's 5292 and 5295 involve limitation of motion of 
the spine.  Therefore, consideration of a separate rating for 
arthritis of the lumbosacral spine would be inappropriate.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98, supra.  Second, at the 
most recent VA examination in July 1998, clinical evaluation 
revealed normal musculature of the lumbar spine and no muscle 
spasms.  Severe limitation of motion, with pain on motion was 
indicated.  In addition, X-rays showed mild degenerative 
joint disease of the lumbar spine.  DC's 5286 and 5288 
pertain to ankylosis of the lumbar spine and, as the veteran 
does not have ankylosis, a higher rating is not warranted 
under those codes.  Similarly, DC 5293, pertaining to 
intervertebral disc syndrome, does not allow the veteran a 
higher rating since he has not been diagnosed with disc 
disease.  

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  An increased rating is not 
warranted under these provisions, since no additional factors 
affecting limitation of motion were shown, on medical 
examinations or in the veteran's reported history, to warrant 
assignment of a higher rating.  As noted above, the higher of 
two ratings is to be assigned only where the overall 
disability picture more nearly approximates the criteria for 
such a rating.  In view of the evidentiary record before us, 
it is the Board's judgment that the 40 percent rating 
currently assigned best reflects the disability associated 
with the veteran's service-connected chronic lumbosacral 
strain.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating for the veteran's 
chronic lumbosacral strain on an extraschedular basis.  That 
regulation provides that, in exceptional cases where 
schedular evaluations are found to be inadequate, "an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities" may be assigned.  The governing 
norm is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See VAOPGCPREC 36-97.  
However, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his back disability, 
nor is it shown that it markedly interferes with employment 
beyond the degree anticipated by the schedular rating.

Although the veteran has related that he has been unable to 
work because of his back pain, the record reflects that he 
has numerous disabilities, some service-connected, and others 
not.  Moreover, a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities 
would be the more proper way to address this concern, and 
that issue is discussed in the Remand that follows herein.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his chronic 
lumbosacral strain.  The Board finds that the preponderance 
of the evidence is against the claim and, therefore, an 
increased rating is not warranted at this time.  


ORDER

An increased rating for chronic lumbosacral strain is denied.  


REMAND

Initially, it is noted that the record indicates that the 
veteran has been awarded Social Security disability benefits.  
Records used in making that determination are not in the 
claims file.  In addition, there are several references to an 
"on the job" injury to the veteran's back and shoulder, and 
on one occasion, the veteran related that he was awarded 
compensation as a result of those injuries.  A January 1992 
letter from Continental Loss Adjusting related that it was 
their opinion that the veteran's back injury was a minor 
aggravation of a pre-existing service-connected condition.  
Therefore, no further payments would be made.  The letter was 
copied to the Virginia Workers' Compensation Commission.  No 
records pertaining to the findings of the Virginia Workers' 
Compensation Commission are in the veteran's claims file, 
either.  

A private medical record from Dr. Mitchell, dated in August 
1995, noted that it was possible the veteran had peripheral 
vascular disease involving the left leg.  It is unclear 
whether this condition was related to the veteran's service-
connected tendonitis of the left ankle.  A March 1997 VA 
Consultation Sheet indicated that the veteran needed a custom 
molded ankle foot orthotic.  The provisional diagnosis was 
left foot drop.  No definitive diagnosis was made.  At a VA 
examination in July 1998, the veteran complained that his 
left ankle was frozen.  However, clinical evaluation revealed 
that, although the veteran wore a plastic posterior ankle and 
calf brace, his left ankle demonstrated at least minimal 
motion; it was not ankylosed.  It was noted that light touch 
was decreased in the left medial thigh, left anterior thigh, 
left medial calf, left anterior calf, left lateral calf, left 
medial foot, and left anterior foot.  The left lateral foot 
was almost completely numb.  No etiology for these symptoms 
was reported.  Chronic tendonitis of the left ankle was 
diagnosed.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service-connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902 (West 1991); 38 C.F.R. § 3.808 (1999).  Adaptive 
equipment which is necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
shall be provided.  38 U.S.C.A. § 3902(b)(1).  The term 
"adaptive equipment" includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.  

The term "loss of use" as it pertains to a hand or foot is 
defined by 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc. in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.  

The current evidence of record does not definitively show 
that the veteran has lost the use of his left foot as a 
result of his service-connected left ankle tendonitis.  Since 
this determination is critical to the Board's decision as to 
whether to award financial assistance in the purchase of an 
automobile and/or adaptive equipment, the Board concludes 
that additional development is required.  In addition, the 
record indicates that the veteran has numerous disabilities, 
some which are service-connected and others which are not.  
In making a determination whether to award a TDIU rating, 
only service-connected disabilities may be considered.  An 
assessment of the degree industrial impairment that results 
from the veteran's service-connected disabilities would be 
helpful to the Board in adjudicating this issue.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment records for 
the veteran's service-connected disabilities, 
that have not already been associated with 
the veteran's claims file.  

2.  The RO should obtain copies of the 
medical records, and findings, used by the 
Social Security Administration in considering 
the veteran's application for Social Security 
disability benefits.  

3.  The RO should obtain records from the 
Virginia Workers' Compensation Commission 
relating to the veteran's claim for benefits 
due to an "on the job" injury in 1991.  


4.  After the above noted records have been 
associated with the claims folder, the 
veteran should be scheduled for a VA 
orthopedic examination to determine whether 
he has lost the use of his left foot as a 
result of his left ankle tendonitis.  The 
examiner should specifically comment on the 
actual function remaining in the veteran's 
left ankle and whether the acts of balance, 
propulsion, etc. could be accomplished 
equally well by an amputation stump with 
prosthesis.  If any loss of function is due 
to peripheral vascular disease, the examiner 
should indicate whether that condition is 
causally related to the veteran's left ankle 
tendonitis in any way.  The examiner should 
also ascertain the degree to which the 
veteran's service-connected disabilities 
interfere with his ability to engage in 
substantially gainful employment.  For the 
purposes of making this determination, no 
other ( i.e., non-service-connected) 
disabilities should be considered.  After the 
examination and a review of the record, the 
examiner should express an opinion as to 
whether the veteran is precluded from gainful 
employment due solely to his service-
connected disabilities.  The claims folder 
should be available to the examiner for 
review.  A rationale for all opinions 
expressed must be provided.  

5.  When the above development has been 
completed, and all evidence obtained has been 
associated with the file, the claims for 
entitlement to a total rating based on 
individual unemployability due to service-
connected disabilities, and entitlement to 
financial assistance in the purchase of an 
automobile or other conveyance and/or 
adaptive equipment for an automobile, should 
be readjudicated by the RO.  If either 
decision remains adverse to the veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



